IN THE UNITED STATES DISTRICT COURT
For The Eastern District Of California |

 

|
UNITED STATES OF AMERICA, Case No. _\:\4-3-00877-5A6 E ; y = px,
Plaintiff, WAIVER OF DEFENDANT'S. e as
V. PRESENCE (Limited Proceedings); M Ay 1 2 1g

SEsvs Manvet Poarmrg (Misdemeanor) EASHE ISTRICT COURT
‘ /

U.S. dD
RAND
al STR F. IFORNIA
| BEPUTY orate
I

Pursuant to Federal Rule of Criminal Procedure 43(b)(2) and 43(b)(3), the Defendant having been advised of the
right to be present at all stages of this criminal case hereby requests that this Court proceed in Defendant’s
absence on every occasion that the Court may permit, except for entry of a guilty or!nolo contendere plea, trial
and sentencing. Defendant agrees that Defendant’s interests shall be represented at all times by the presence of
Defendant’s attorney the same as if Defendant were personally present and requests that this Court allow
Defendant’s attorney to represent Defendant’s interests at all times when Defendant! is absent. Defendant further
agrees that an order to the Defendant's attorney that Defendant's presence is required at a particular hearing will
be deemed notice to the defendant of the requirement of the Defendant’s appearance at court hearing ,on the date

and time ordered to appear.

)
)
)
)
) and ORDER
) | CLERK,
)
Defendant. )
)

 

. |
As a result, the Defendant acknowledges that it is Defendant’s responsibility to know of all future court dates
and to stay in close contact with Defendant’s counsel prior to and immediately after Defendant’s hearing.
Defendant also acknowledges that Defendant is required to update the Court and Defendant’s counsel of any

change of address and Defendant’s counsel of any change in contact information. Defendant acknowledges that
a failure to abide by any of these requirements may result in this waiver being vacated by the Court.
Defendant acknowledges that a failure to appear at a hearing for which the Defendant was ordered to appear,
even if the Defendant’s counsel is unable to advise Defendant of the hearing, will result in the issuance of a
warrant for the Defendant’s arrest and may result in additional criminal charges. |

‘|
I agree to the terms set forth above and agree to be in contact with my attorney and know that a failure to
appear by me when ordered to do so, even when not present at the hearing for which I am ordered to appear, -
or when the hearing involves the entry of a guilty or nolo contendere plea, trial and sentencing will result in a
warrant for my arrest. I also acknowledge that counsel will act on my behalf when absent from court
proceedings but that I must be present when ordered by the court for a guilty or nolo contendere plea, trial,
and sentencing. I acknowledge that I can personally appear at any hearing associated with my case if I so

choose. |

DATED: _ S//u/ 20/4

 

I acknowledge the foregoing.

 

DATED: _ 5]ie}z019

  

ORDER

IT IS HEREBY ORDERED that pursuant to Fed. R. Crim. P. 43(b)(2) and 43 (b)(3), Defendant’s
appearance is excused at any and all criminal proceedings associated with this case until ordered to
appear.

on ¢
pateD: Y/G, 7 :
i EDSPATES MAGISTRATE JUDGE

ED Cal (Fresno Division)- Mis 2 (Rev. 6/14)
I
|

 

 
